



Exhibit 10.3
HEARTLAND FINANCIAL USA, INC,
2012 LONG-TERM INCENTIVE PLAN
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
The Participant specified below is hereby granted a restricted stock unit award
by HEARTLAND FINANCIAL USA, INC. (the “Company”), under the HEARTLAND FINANCIAL
USA, INC. 2012 LONG-TERM INCENTIVE PLAN (the “Plan”). The restricted stock units
awarded by this Award Agreement (this “Agreement”) shall be subject to the terms
of the Plan and the terms set forth in this Agreement. All capitalized terms
used in this Agreement and not otherwise defined have the meaning assigned to
them in the Plan.


Section 1.Award. The Company hereby grants to the Participant an award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one Share in the future, subject to the
terms of this Agreement and the Plan. For purposes of this Agreement:
The “Participant” is
_______________________________________________.
 
The “Grant Date” is     
_______________________________________________.
 
The number of RSUs is
_______________________________________________.
 
 
 
 



Section 2.Vesting of RSU.


(a)The RSUs shall vest with respect to one-third (1/3) of the RSUs (rounded down
to the nearest whole number) on the first, second, and third anniversary of the
Grant Date (and shall be fully vested on the third anniversary); provided that
the Participant’s Termination of Service has not occurred prior to the vesting
date. A “Termination of Service” shall mean the Participant’s cessation of
employment with the Company.


(b)Notwithstanding the foregoing provisions of this Section 2, the RSUs shall
become fully vested immediately upon (i) the Participant’s Disability, or (ii)
the Participant’s death.


(c)Notwithstanding the foregoing provisions of this Section 2, if the
Participant’s Termination of Service occurs due to a Qualifying Retirement, all
RSUs shall become vested as of the date of such Termination of Service due to
Qualifying Retirement. For such purposes, a “Qualifying Retirement” means a
voluntary Termination of Services by the Participant on or after the date the
Participant reaches the age of 62, and provided that (A) the Participant has
provided at least five (5) years of full-time equivalent services to the Company
or a Subsidiary through the date of such Termination of Services; (B) the
Participant covenants that the Participant shall not engage in any full-time
employment with any entity thereafter (although Participant shall be entitled to
engage in part-time employment, including services as a member of a board of
directors or similar body, with an entity that does not compete with the Company
or any Subsidiary) unless such employment has been approved in writing by the
Chair of the Committee; (C) the





--------------------------------------------------------------------------------





Participant executes a general release and waiver of claims against the Company
at the time of such Termination of Services; and (D) the Participant executes a
confidentiality, non-solicitation, and non-competition agreement with the
Company at the time of such Termination of Service.  Consistent with Section 5.2
of the Plan, any question regarding whether a voluntary Termination of Service
constitutes a Qualifying Retirement shall be determined by the Committee and the
decision of the Committee shall be final and binding upon the Participant.


(d)If there is a Change in Control (1) all RSUs that have not been previously
forfeited shall become fully vested if the obligations under this Agreement are
not assumed by the Company or the successor in such Change in Control, and (2)
all RSUs that have not been previously forfeited shall become fully vested upon
an Involuntary Termination within two years after the Change in Control.


(e)Except as set forth in Section 2(b), Section 2(c) and Section 2(d) above,
upon the Participant’s Termination of Service, Participant shall forfeit all
RSUs that have not vested as of such Termination of Service and Participant
shall have no further rights under this Agreement.


Section 3.Settlement of RSUs. Delivery of Shares or other amounts under this
Agreement and the Plan shall be subject to the following:


(a)Delivery of Shares. The Company shall deliver to the Participant one Share
free and clear of any restrictions in settlement of each of the vested and
unrestricted RSUs within 30 days after such RSU becomes vested. Only whole
Shares shall be issued, with any fractional RSUs rounded down to the nearest
whole Share.


(b)Compliance with Applicable Laws.  Notwithstanding any other term of this
Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Agreement or the
Plan unless such delivery or distribution complies with all applicable laws and
the applicable rules of any securities exchange or similar entity.


(c)Certificates Not Required.  To the extent that this Agreement and the Plan
provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.


Section 4.Withholding.  All deliveries of Shares pursuant to this Award shall be
subject to withholding of all applicable taxes. The Company shall have the right
to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with this Agreement.  Except as may be provided otherwise by the
Committee, such withholding obligations may be satisfied at the election of the
Participant (a) through debit of a deposit account held by the Participant at a
Heartland affiliated bank, or (b) through the surrender of Shares to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such Shares under clause
(b) may not be used to satisfy more than the Company’s minimum statutory
withholding obligation.





--------------------------------------------------------------------------------







Section 5.Non-Transferability of RSUs. No RSU granted pursuant to this Agreement
is transferable except as designated by the Participant by will or by the laws
of descent and distribution or pursuant to a domestic relations order. Except as
provided in the immediately preceding sentence, this Agreement shall not be
assigned, transferred, pledged, hypothecated or otherwise disposed of by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process.  Any attempt at
assignment, transfer, pledge, hypothecation or other disposition of this
Agreement contrary to the provisions hereof, or the levy of any attachment or
similar process upon this Agreement or the RSUs it represents, shall be null and
void and without effect.


Section 6.No Rights as Stockholder. The Participant shall not have any rights of
a Stockholder with respect to the RSUs, including but not limited to, dividend
or voting rights, prior to the settlement of the RSUs pursuant to Section 3(a)
above and issuance of a stock certificate or its equivalent as provided herein.


Section 7.Heirs and Successors.  This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring all or substantially all of the Company’s assets or business.
If any rights of the Participant or benefits distributable to the Participant
under this Agreement have not been settled or distributed at the time of the
Participant’s death, such rights shall be settled for and such benefits shall be
distributed to the Designated Beneficiary in accordance with the provisions of
this Agreement and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form as the Committee may require. The Participant’s
designation of beneficiary may be amended or revoked from time to time by the
Participant in accordance with any procedures established by the Committee. If a
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any benefits that would have been provided to
the Participant shall be provided to the legal representative of the estate of
the Participant. If a Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the provision of the
Designated Beneficiary’s benefits under this Agreement, then any benefits that
would have been provided to the Designated Beneficiary shall be provided to the
legal representative of the estate of the Designated Beneficiary.


Section 8.Administration.  The authority to manage and control the operation and
administration of this Agreement and the Plan shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of this Agreement or the Plan by
the Committee and any decision made by the Committee with respect to this
Agreement or the Plan shall be final and binding on all persons.


Section 9.Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the Human Resources Department of
the Company. This Agreement shall be subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time.
Notwithstanding any term of this Agreement to the contrary, in the event of any
discrepancy between the corporate records of the Company and this Agreement, the
corporate records of the Company shall control.







--------------------------------------------------------------------------------





Section 10.Not an Employment Contract. Neither the RSUs granted under this
Agreement nor this Agreement shall confer upon the Participant any rights with
respect to continuance of employment or other service with the Company or a
Subsidiary, nor shall they interfere in any way with any right the Company or a
Subsidiary may otherwise have to terminate or modify the terms of the
Participant’s employment or other service at any time.


Section 11.Amendment.  Without limitation of Section 14 and Section 15 below,
this Agreement may be amended in accordance with the provisions of the Plan, and
may otherwise be amended in writing by the Participant and the Company without
the consent of any other person.


Section 12.Governing Law. This Agreement, the Plan and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 13.Validity. If any provision of this Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.


Section 14.Section 409A Amendment. This Agreement is intended to be exempt from
Code Section 409A and this Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Agreement without the
consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.


Section 15.Clawback. This Agreement, the RSUs and any Shares received under this
Agreement, and any amount or benefit received under the Plan shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of any applicable Company or Subsidiary clawback
policy (the “Policy”) or any applicable law, as may be in effect from time to
time. The Participant hereby acknowledges and consents to the Company’s or a
Subsidiary’s application, implementation and enforcement of (a) the Policy and
any similar policy established by the Company or a Subsidiary that may apply to
the Participant, whether adopted prior to or following the date of this
Agreement, and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and agrees that the Company
or a Subsidiary may take such actions as may be necessary to effectuate the
Policy, any similar policy and applicable law, without further consideration or
action.


* * * * *







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and the Participant acknowledges understanding and
acceptance of, and agrees to, the terms of this Agreement, all as of the Grant
Date. This Agreement and any amendments or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but taken together
shall constitute a single contract.  Signature may be in electronic format,
including by electronic acknowledgement.
    
 
 
HEARTLAND FINANCIAL USA, INC.
 
 
 
 
By:
/s/ Mark Murtha
 
 
 
 
Print Name:
Mark Murtha
 
 
 
 
Print Title:
EVP Human Resources





 
 
PARTICIPANT
 
 
 
 
By:
Via Electronic Acknowledgment
 
 
 
 
Print Name:
 






